DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites "at least one second lateral grooves" in line 3. The word "grooves" should be --groove--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites "the lateral-groove extended region of the at least one first lateral groove" and "the lateral-groove extended region of the at least one second lateral groove" in the last 3 lines. There is insufficient antecedent basis for this limitation. Claim 1 only refers to "a lateral-groove extended region" (singular) in the second to last line.
Regarding claim 14, the claim recites "the respective aligned ridgelines . . ., in a tread plan view, extend over an entire length of the at least one circumferential groove." It is unclear as to what is meant by "length." A groove length is generally understood to mean a distance along its extending direction--which for a circumferential groove would be the circumferential direction. In the instant application, the ridge lines extend in the axial direction. It is unclear how axially extending ridgelines can extend over an entire circumference of the tire. It appears Applicant intends for the length of the circumferential groove to mean the width of the circumferential groove. For the purpose of examination, it is assumed to be the width.
Claim 15 recites "the shoulder circumferential groove" (singular) in line 6. The antecedent basis for this limitation is unclear. The claim recites "two shoulder circumferential grooves" in line 2 and it is unclear as to whether "the shoulder circumferential groove" refers to one or both of the two shoulder grooves.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonko (US 2009/0194212).
Regarding claim 1, Bonko discloses a tire with tread portion comprising at least one circumferential groove (see pair of circumferential grooves 16, 18) and at least one lateral groove (see lateral grooves 24, 30). See [0074] and Fig. 2. The lateral grooves open to the circumferential groove and thus comprise a connected portion (region where lateral groove opens to circumferential groove). The circumferential groove has a groove bottom (base 25) comprising a plurality of groove bottom protruding portions (matrix 103 with ramp structures 110, 120; See Fig. 4). The protruding portions comprise a first surface portion extending in a tire radial direction and a second surface portion arranged on a second circumferential direction opposite to the first circumferential direction and extending at a larger angle with respect to the tire radial direction (see ramp structures in Fig. 4). At least a part of the plurality of groove bottom protruding portions is located in a lateral groove extended region in which the connected portion is extended into the at least one circumferential groove along the tire axial direction (see Fig. 2 wherein at least some of the ramp structures are located at an opening of the lateral grooves).
Regarding claims 2 and 3, the first surface portion is continuous with the second surface portion and forms a ridge 116,126 (see Fig. 4; [0075,007]).
Regarding claims 4 and 18, the second end portion 116 extends radially inward from the edge portion to a ramp structure 110 ([0075]) which then is inclined to another end portion ([0076]). Since the end portions extend radially inward and the ramps are inclined inwards from the end portion, the angle between the surface portions is acute (also see Fig. 4).
Regarding claim 6, the arrangement pitch of the groove bottom protruding portions is smaller than the arrangement pitch of the lateral grooves (see Fig. 4 wherein multiple ramps are shown along the edge of the block 120.
Regarding claim 7, the first surface portion is located at a corner of the block in Fig. 4. This corner is defined in part by the lateral groove. An extension of this lateral groove in the axial direction would encompass the first surface portion.
Regarding claim 8, Bonko discloses two sets of groove bottom protruding portions (see 110 and 120; Fig. 4).
Regarding claim 9, the first and second groove bottom protruding portions are inclined in opposite directions (Fig. 4).
Regarding claim 10, Bonko discloses a tread pattern having lateral grooves on both sides of the circumferential groove (see grooves 24 and 30; [0070]) and discloses the bottom groove protrusion pattern as continuing throughout the circumferential groove (see Fig. 1). At least a part of the first groove bottom extending portions are located in an extension of a first lateral groove and at least a part of the second groove bottom extending portions are located in an extension of a second lateral groove.
Regarding claim 11, Bonko states that the lateral grooves 30 intersect and join with the lateral grooves 24 of the central tread zone A to form an axially continuous lateral groove path across the tread width ([0070])--extensions of these grooves overlap. Furthermore, extensions of the one-end opening lateral grooves overlap.
Regarding claim 12 and 13, the first and second groove bottom portions have first and second surface portions that form ridgelines, these ridgelines are mutually aligned (see Fig. 4).
Regarding claim 14, the ridgelines are aligned (Fig. 4) and the groove bottom pattern extends over and entire width of the circumferential groove (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonko (US 2009/0194212) as applied to claim 1 above, and further in view of Zimmer (US 2003/0111150).
Regarding claim 5, Bonko does not disclose flat portions between the plurality of groove bottom protruding portions; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the protrusions with flat portions therebetween since Zimmer, similarly directed towards a tire having ramp-like projections on a groove bottom (Fig. 8B), teaches that the projections can be placed a distance d from each other ([0045], Fig. 4). One would have been motivated to provide spacing to optimize dirt and water repellence ([0007-0009,0017]).
Regarding claim 19, Bonko discloses a tire with tread portion comprising at least one circumferential groove (see pair of circumferential grooves 16, 18) and at least one lateral groove (see lateral grooves 24, 30). See [0074] and Fig. 2. The lateral grooves open to the circumferential groove and thus comprise a connected portion (region where lateral groove opens to circumferential groove). The circumferential groove has a groove bottom (base 25) comprising a plurality of groove bottom protruding portions (matrix 103 with ramp structures 110, 120; See Fig. 4). The protruding portions comprise a first surface portion extending in a tire radial direction and a second surface portion arranged on a second circumferential direction opposite to the first circumferential direction and extending at a larger angle with respect to the tire radial direction (see ramp structures in Fig. 4). At least a part of the plurality of groove bottom protruding portions is located in a lateral groove extended region in which the connected portion is extended into the at least one circumferential groove along the tire axial direction (see Fig. 2 wherein at least some of the ramp structures are located at an opening of the lateral grooves). The second end portion 116 extends radially inward from the edge portion to a ramp structure 110 ([0075]) which then is inclined to another end portion ([0076]). Since the end portions extend radially inward and the ramps are inclined inwards from the end portion, the angle between the surface portions is acute (also see Fig. 4).
Bonko does not disclose flat portions between the plurality of groove bottom protruding portions; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the protrusions with flat portions therebetween since Zimmer, similarly directed towards a tire having ramp-like projections on a groove bottom (Fig. 8B), teaches that the projections can be placed a distance d from each other ([0045], Fig. 4). One would have been motivated to provide spacing to optimize dirt and water repellence ([0007-0009,0017]).
Regrading claim 20, Bonko discloses two sets of groove bottom protruding portions (see 110 and 120; Fig. 4). The first and second groove bottom protruding portions are inclined in opposite directions (Fig. 4).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bonko (US 2009/0194212).
Regarding claim 15, Bonko discloses a tread pattern having a pair of shoulder circumferential grooves (16, 18) and a crown circumferential groove (22, Fig. 2). In the working example, Bonko discloses the shoulder grooves as having the pattern and the central groove not having a pattern. Bonko's broader disclosure states that the discharge groove (which is provided with the groove bottom pattern) may be determined to be any combination of circumferential and/or lateral grooves 16, 18, 22, 24, and/or 30 depending on the operational characteristics of the specific tread being utilized with the discharge groove texturing ([0081]). Thus, Bonko discloses that other texturing arrangements may be utilized depending on the tread operational characteristics, with central groove 22 is listed as an alternative option for texturing. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the central groove with texturing and the shoulder grooves without texturing since Bonko teaches that, alternatively to the disclosed embodiment, central groove 22 may be textured to facilitate snow discharge ([0075,0081]).
Regarding claim 16, Bonko does not expressly disclose the angles of the first and second surface portions; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the surfaces as claimed since (1) Bonko discloses that the edge portion 116 "extends radially inward" (forms first surface) and illustrates a wall surface that extends at least generally radially (see Fig. 4), thus suggesting an angle of about 90 degrees; and (2) Bonko clearly illustrates that second surface portion as inclined with a very small acute angle relative to the circumferential direction (see Fig. 4), thus suggesting a small acute angle encompassing the claimed range. 
Regarding claim 17, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the protruding portions with height of 0.5 to 2.0 mm since Bonko teaches an extension depth of the ramps as "as much as 2/32'' " (1.6 mm; [0076]), said range overlapping the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749